DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…the lighting device comprising: a plurality of LEDs comprising (i) at least one first LED producing white light having a CCT value between approximately 1800K and approximately 2700K, and (ii) at least one second LED producing (a) blue light having a wavelength between approximately 400 nm and approximately 530 nm, (b) UV light having a wavelength between approximately 100 nm and approximately 400 nm, or (c) white light having a CCT value between approximately 3000K and approximately 6500K; at least one photo-luminescent material for shifting at least one of (i) the CCT value of the light emitted from at least one said second LED toward a green CCT value or (ii) the CCT value of the light emitted from at least one said first LED toward a yellow CCT value; and a waveguide material having (i) a mixing region for mixing the shifted and unshifted light so as to generate white light having the target CCT value and (ii) an output region for outputting the white light” (claim 18). The remaining claims 19-38 are allowed by virtue of their dependencies upon claim 18. Hence, the examiner has allowed claims 18 through 38. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meir et al. Patent No. 11,006,493; Beers et al., Pub. No. 2011/0309773.
                                                     Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844